POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Jesse E. Merten each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ DON CIVGIN Don Civgin Director, President and Chief Executive Officer POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ MICHAEL S. DOWNING Michael S. Downing Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Don Civgin and Jesse E. Merten each of them (with full power to each of them to act alone) as her true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ ANGELA K. FONTANA Angela K. Fontana Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as her true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ JUDITH P. GREFFIN Judith P. Greffin Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ WILFORD J. KAVANAUGH Wilford J. Kavanaugh Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ JESSE E. MERTEN Jesse E. Merten Director, Senior Vice President and Chief Financial Officer POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ HARRY R. MILLER Harry R. Miller Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ SAMUEL H. PILCH Samuel H. Pilch Director, Senior Group Vice President and Controller POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ JOHN C. PINTOZZI John C. Pintozzi Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ STEVEN E. SHEBIK Steven E. Shebik Director POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ THOMAS J. WILSON Thomas J. Wilson Director and Chairman of the Board POWER OF ATTORNEY WITH RESPECT TO ALLSTATE LIFE INSURANCE COMPANY (REGISTRANT) The undersigned director of Allstate Life Insurance Company constitutes and appoints Angela K. Fontana and Don Civgin each of them (with full power to each of them to act alone) as his true and lawful attorney-in-fact and agent, in any and all capacities, to sign this Form S-3 registration statement of Allstate Life Insurance Company pertaining to The Allstate® ChoiceRate Annuity, The Allstate® Choice Plus, The Custom Annuity, The Custom Plus Annuity, and The Scheduled Annuity Manager , as registrant, and any amendments thereto, and to file the same, with exhibits and other documents in connection therewith, with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable. I hereby ratify and confirm each and every act that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. My subsequent disability or incapacity shall not affect this Power of Attorney. November 3, 2014 /s/ MATTHEW E. WINTER Matthew E. Winter Director
